- CaSe 2:18-cV-02741-.].P|\/|-CQC Document 1--1 Filed 10/24/18 Page 1 of 22 Page|D 6

(chcumcHANceRY) couRT oF TENNEssEE
140 AoAMs AvENuE, mEnPHrs, witnesses 33103 EL§&LR$;|§$'€L:;; given
ron THE THIRTlETH JuolclAL msTRlcTAT MEMP:-us cLERK or= couRT

summo ' § IN c\vu. AcTroN

 

 

 

 

Docket No.~_cT-003999-418 y Ad Damnum s
Timothy Athan holey,~as 'Next Friend of A||enbrooke Nursing and Rehabilitation
Donna Karen Foley, an incapacitated person ` Center, LLC dib/a Allenbrooke Nursing and

VS Rehabilitation Center; Aurora Cares, LLC;
_ DTD HC, LLC; D&N, LLC; Donaid T. Denz;
§ and Norbert A. Bennett

 

 

 

 

 

 

P-laintifr(S'-)WH 7 -W… Defel'ldal'lt(§)

TO: (Narne_ and Acldress_ of Defenc_lant (Qne defendant per summons)) Meth_od of_ Servlce_

D'l'D l-lC, LLC

c/o Leslie Wi|son, Agent

3690 Southwestern Boulevard
Orchard Park, NY 14127

   

 

 

 
 
 
 
 
 

~ Q:Shciby. Couniy Sheriff
' :, _ommissionerof insurance ($)

.` j;o_'or_ei'a_ry of State ($)
. g Other TN County Sherilf ($)
Q`Private Prooess Server
; ' " , " . ... _. . . . .,. 1 :-.other_ ,

' ` " ' " ($)Ara`cti Requlred rees

You are hereby summoned and required to defend a civil action b_y filing your answerth the Clerk ofthe Couri and

 

 

 

 

serving a copy of your answer to the Complaint on C"arey L. Aceri‘a, Esq., Jehl Law Group, PLLC Plainiiff'$
attorneyl whose address is 5400 Pop[ar Avenue, Suite 250, Memphis, Tennessee 38119

telephone 901"322°4232 within Tl-lIRTY (30) DAYS after this summons has been served upon youl not including the day
of service lfyou fall to do so. a judgment by default may beiaken against you for the relief demanded in the Complaint.

JIMMY MOOREl Clelk/ DONNA RUSSELL, Clerk and Masier

rEsTEoANn issqu w , By __ . 1,_p,<;,.

TO THE DEFENDANT:

NOUCE; Pursuanl to Chapter 919 of the Public Acts of1980. you are hereby given the following notice:

‘l`ennessee law provides a ten thousand dollar ($10,000) personal property exemption from execution or seizure to satisfy a judgment ltajudgment
should be entered against you inthis action andyou wish to claim property as exempt. you must tile awritten llst, under oath, ot the items you wish
to claim as exempl with the Clerk of the Court. The list may be filed at any time and may be changed by you thereafter as necessary; however, unless
it ls filed before the judgment becomes final, ii will not be effective as to any execution orgemishment issued prior to the filing of the lisl. Certain
Items are automatically exempt by law and do nut need to be listed. These lnoiude items of necessary wearing apparel (oiothing) for yourself and
your family and trunks or other receptacles necessary to contain suchappare|. family portraits, the family Blb|e end school books. Should any of these
items be seized, you would have the right to recover them. lf you do not understand your exemption right or how to exercise it, you may wish to seek

the counsel of a lawyer.
FOR AMER|CANS WlTH DlSABll.lTlES ACT (ADA) ASS|STANCE ONLY. CALL (901) 222-2341

|, JlMMY MOORE/ DONNA RUSSELL. Clerk of the Court, Shelby Counly, Tennessee, certify this to bea true and accurate copy as filed this
._,M ,- -.~ ..¢_.-__"._._¢ 20-

JlMMY MOORE, Clerkl DONNA RUSSEU.. Clerk and Nlaster By: .D.C.
EXH|B|T

t ii

. - Case 2:18-cV-O2741-.]P|\/|-Cgc Document 1-1 Filed 10/24/18 Page 2 of 22 Page|D 7

The She|by County, Tennessee Circuit Court

 

Case Sty|e: T|MOTHY FOLEY VS ALLENBROOKE NURS|NG REHAB
Case Number: CT-003999-18
Type: SUMMONS lSSD TO M|SC

 

MS Sheri C Carter, DC

Electronica||y signed on 08!31!2018 01:57:18 PM

Case 2:18-cv-.O2741-.]Pi\/|-ch .Doc_.ument 1-1 Filed 10/24/18 Page 3 of 22 PagelD 8

rchcurrrcr-rANceRY) counr oF reuuessee E,_EC
140 ADAMs AvENue, MEMPHrs. reuuessee 381 03 201T¢3Rp€,';'§1"'1“§\§',:>'on
FoR'rue THarETH JuolclAL orsTchT AT MEMPHrs cLERK oF couRT

SUN|NIO ._S iN C_lViL ACT|ON

  

 

 

 

pocket N°_ CTj003999-18 _ -» ` Ad Damnum $
Timothy Athan Foley, as Next Frienci of 4 Alienbrooke Nursing and Rehabiiitation
Donna Karen Foiey, an incapacitated person j Center, LLC d/b/a Alienbrooke Nursing and

vs Rehabiiitation Center; Aurora Cares, LLC;
‘ DTD HC, LLC; D&N, LLC; Donald T. Denz;
; and Norbert A. Bennett

 

 

 

 

 

 

 
 

Plaintrrr(s) " ` Defendent(s)

. i.SheibyCout'tty Sheriff
7 ...`~ .ttmmi$§ittner of insurance ($)
" Q_‘ eoretary orsrare(s)
§ g other ru county sheriff (s)
§ §._,Private Process Server
-.t~_ ~ » ___ _ ._._'__ _, ,, ;;.` .~ ~ O‘ther

l - mm _ `($)Aitach Required’Fe'es

You are hereby summoned and required tc defend a civil action by filing your answerv.rith the Clerk of the Court and

TO: (Name and Address of Defendant (One defendant per summons))
D&N, LLC `
c/o Lesiie iMison, Ageni

3690 Southwestem Boulevard
Orchard Park, NY14127

 

 

   
    
   

 

 

 

 

sewing accpy of your answer to the Ccmplaint on Carey L. Acerra, Esq., Jeh| La'w G`r`r`JUp, PLLC Plainfiff`$
a\;omey_ whose address rs 5400 Popiar Avenue, Suite 250, Memphis, Tennessee 381 19

telephone 901'322'4232 within Ti-ilRTY (30) DAYS after this summons has been served upon you, not including the day
of service. lfyou fail to do so. a judgment by default may be taken against you for the relief demanded in the Complaint.

J|MMY MOORE, Clerk l DONNA RUSSELL, Clerk and Master

TEsTEDANolssuED § _ _ ` . ey_._ . , _ , nr).c.
romeoar=suomr:

NOTiCE; Pursuant to Chapter 919 of the Pubiic Acis of1980, you are hereby given the following notice:

Tennessee law provides a ten thousand dollar ($10,000) personal property exemption from execution or seizure to satisfy a judgment lt ajudgment
should be entered against you in this action and you wish to claim property as exempi, you must file a written listl under oath. of the items you wish
to claim as exempt with the Clerk of the Couri. The list may be filed al any time and may be changed by you thereafter asnecessary; however. unless
it is filed before the judgment becomes finai. it will not be effective as to any execution or garnishment issued priorto the filing of the ilst. Certain
items are automaticaliy exempt by law and do not need to be listed. These include items of necessary wearing apparel (cicthing) for yourself and
your famin and trunks or other receptacles necessary to contain such appare|. family portraits. the family Bible and school books. Shouid any of these
items besaized. you would have the right to recover them. ifyou do not understand your exemption right orhow to exercise it. you may wish to seek

the counsel of a lawyer.
FGR AMERICANS WiTH DiSABlL|TiES ACT (ADA) ASSISTANCE ONLY. CALL (901) 222-2341

l. J|MMY MOORE l DONNA RUSSEiL. Clerk of the Court, Sheiby County. Tennessee. ceniiy this to be atrue and accurate copy as filed this

20__

____._,.. _.»........ .

J|MMY MOORE .Cierk l DONNA RUSSELL, Clerk and Master By: . D.C.

 

 

Case 2:18-cV-O2741-.]Pi\/|-Cgc Document 1-1 Filed 10/24/18 Page 4 of 22 PageiD 9

The Sheiby County, Tennessee Circuit Court

 

Case Styie: T|MOTHY FOLEY VS ALLENBROOKE NURS|NG REHAB
Case Number: CT-003999-18
`i'ype: SUMMONS iSSD `i'O MiSC

  

Ms Sheri C Carter, DC

E|ectronicaiiy signed on 08!31!2018 01 :57:18 PM

Case 2:18-cV-O2741-.]Pi\/|-Cgc Document 1-1 Filed 10/24/18 ~ Page 5 of 22 PageiD 10

ELECTRONICALLY F|LED
2018 Aug 31 1233 PM
CLERK OF COURT

IN THE CIRCUIT COURT OF TENNESSEE FOR THE
THIRTIETH JUDICIAL DISTRICT AT MEMPHIS, SHELBY COUNT’!’

 

Timothy Athan Foley, as Next Friend of Donna
Karen Foiey, an incapacitated pcrson,

Piaintiff,

Cause No.
Division

Jury Demanded

\’.

)
)
)
)
)
)
)
Alienbrooke Nursing and Rehabilitation )
Center, LLC d/b/a Allenbrookc Ntlrsing and )
Rehai)iiitation Center; Aurora Cares, LLC; )
DTD HC, LLC; D&N, LLC;.Donald T. Denz; )
and Norbert A. Bennett, )

)

)

Defendants.

 

COMPLAINT

 

COMES NOW Piainiil`f. Timothy Athan Foley, as Next Friend of Donna Karen Foley, an
incapacitated person, and complains of Aiicnbrooke Nursing and Rehabilitation Center, LLC
d/b/a Ailenbrooke Nursing and Rehabilitation Center; Aurora Cares, LLC; DTD HC, LLC;
D&N, LLC; Donald 'i`. Denz; and Norbert A. Bennett, Defendants, and for this cause of action
would show as follows:

PARTIES
l. Timothy Athan Foiey is the son of Donna Karen Foiey, and brings this action as
Next Friend of Donna Karen Foiey, an incapacitated person.
2. Upon information and beiiel", Donna Karen l-`oiey has been a resident of

Alienbrooke Nursing and Rehabiiitation Centcr. a facility owncd, operated, and/or managed by

Case 2:18-cV-O2741-.]Pi\/|-Cgc Document 1-1 Filed 10/24/18 Page 6 of 22 PageiD 11 -

Defcndants located at 3933 Ailenbrooke Cove, Memphis, Tennessce 38118, from on or about
May 5, 2017, until the present

3. At ali times pertinent hercto, Donna Karen Foley was dependent upon Defcndants
to meet her nceds, as she was unable to care for herself.

4. Defendant Alienbrooke Nursing and Rehabilitation Center, LLC is a domestic
limited liability company that at all times material to this action was the “licensee" authorized to
operate a nursing facility under the name of Allenbrooke Nursing and Rehabiiitation Center in
Memphis, Shelby County, 'l`ennesscc. Allenbrooke Nursing and Rehabilitation Center, LLC, is
owned by D'l'D HC, LLC, and D&N, LLC. The causes of action made the basis of this suit arise
out of such business conducted by Allenbrooke Nursing and Rehabilitation Center, LLC, in the
ownership, operation, management, and/or control of Allcnbrooke Nursing and Rehabilitation
Center. Defendant Allenbrooke Nursing and Rehabilication Center, LLC may be served with
process through its registered agent, United Corporate Serviccs, Inc., 401 Commerce Street,
Suite 710, Nashville, Tcnnessec 37219.

5. Defendant Aurora Cares, LLC is a foreign limited liability company that at all
times material to this action was the management company of Allenbrooke Nursing and
Rchabililation Center in Memphis, Sheiby County, Tennessec. Defcndant Aurora Carcs. LLC, is
owned by DTD HC, LLC, and D&N, LLC, The causes of action made the basis of this suit arise
out of such business conducted by Aurora Cares, LLC in thc operation, management, and/or
control of Allenbrooke Nursing and Rchabilitation Center, Defendant Aurora Cares, LLC may
bc Scrvcd with process through its registered agent, United Corporat.c Serviccs, lnc.,

401 Commerce Street, Suite 710, Nashviile, Temiessee 37219.

Case 2:18-cV-O2741-.]P|\/|-Cg#c Document 1-1 Filed 10/24/18 Page 7 of 22 Page|D 12

6. Defendant DTD HC, LLC is a foreign limited liability company that at times
material to this lawsuit was engaged in business in Tennessee. The causes of action made the
basis of this suit arise out of such business conducted by said Defendant. DTD HC, LLC is 50%
owner of Allenbrooke Nursing and Rehabilitation Center, as well as its management company.
therapy company, pharmacy company, and property company. DTD HC, LLC, whose sole
manager is Donald T. Denz, is responsible for maintaining the nursing home’s finance
department, which includes accounts payable, payroll, accounts receivable general ledger, and
financial statement preparation for Allenbrooke Nursing and Rehabilitation Ccnter. Defendant
DTD HC, LLC may be served with process through its agent, Leslie Wi|son, 3690 Southwestem
Boulevard, Orchard Park, New York 14127.

7. Defendant D&N, LLC is a foreign limited liability company that at times material
to this lawsuit was engaged in business in Tennessee. The causes of action made the basis of this
suit arise out of such business conducted by said Defendant. D&.N, LLC is 50% owner of
Allenbrooke Nursing and Rehabilitation Center, as well as its management company, therapy
company, pharmacy company, and property company. D&N, LLC, whose sole manager is
Norbert A. Bennett, engaged in contact with facilities, made on-site visits, and is responsible for
providing continuous oversight regarding the direct care, contract negotiations, purchasing,
capital improvements, employee and resident safety, and human resources for
Allenbrooke Nursing and Rehabilitation Center, Defendant D&N, LLC may be served with
process through its agent, Leslie Wilson, 3690 Southwestem Boulevard, Orchard Park, New
York 14127.

8. Defendant Donald T. Denz is the sole manager and majority member and owner

of DTD HC, LLC, and Chicf Executive Officer and Chicf Financial Of`iiccr of Aurora Cares,

Case 2:18-cV-02741-.]P|\/|-Cgc Document 1-1 Filed 10/24/18 Page 8 of 22 Page|D 13 ~

LLC, that at all time material to this lawsuit was engaged in business in Tennessee individually
and as an officer and/or member of` DTD HC, LLC, and Aurora Ca.res, LLC, as well as a member
of the governing body of Allenbrooke Nursing and Rehabilitation Center, Donald T. Denz
actively manages Allenbrooke Nursing and Rehabilitation Center and is the manager of
Allenbrooke Nursing and Rehabilitation Center. LLC, The causes of action made the basis of
this suit arise out of such business conducted by said Defendant. Upon information and belief,
Donald Denz is responsible for maintaining the finance department, which includes accounts
payable, payroll, accounts receivable, general ledger, and financial statement preparation for
Allenbrooke Nursing and Rehabilitation Center, and controlled the financial operations ol`
Aurora Cares, LLC, Allenbrooke Nursing and Rehabilitation Center, and DTD HC, LLC.
Donald T, Denz also retained exclusive control over the operations of Allenbrooke Nursing and
Rehabilitation Center, along with his partner and uncle, Norbert A. Bennett, as Allenbrooke
Nursing and Rehabilitation Center’s manager. Donald 'l`. Denz may be served with process
personally at 3690 Southwestem Boulevard, Orchard Park, New York 14127.

9. Defendant Norbert A. Bennett is the sole manager and majority member of D&N,
LLC, and Chief Executive Offtcer of Aurora Cares, LLC, that at all times material to this lawsuit
was engaged in bnsiness in Tennessee individually and as an officer and/or member of D&N,
LLC, and Aurora Cares, LLC, as well as a member of the governing body of Allenbrooke
Nursing and Rehabilitation Center, Norbert A. Bennett actively manages Allenbrooke Nursing
and Rehabilitation Center and is the manager ol` Allenbrooke Nursing and Rehabilitation Center,
LLC. The causes of action made the basis of this suit arise out of such business conducted by
said Defendant. Upon information and belief, Norbert A. Bennett is responsible for maintaining

contact with Allenbrooke Nursing and Rehabilitation Center and performing on-site visits,

Case 2:18-cV-O2741-.]P|\/|-Cgc Document 1-1 Filed 10/24/18 Page 9 of 22 ~ Page|D 14

providing continuous oversite of the operations of the facility, Allenbrooke Nursing and
Rehabilitation Center, and controlled the financial operations of Aurora Carcs, LLC,
Allenbrooke Nursing and Rehabilitation Center, and D&N, LLC. Norbert Bennett also retained
exclusive control over the operations of Allenbrooke Nursing and Rehabilitation Center, along
with his partner and nephew, Donald T. Denz, as Allenbrooke Nursing and Rehabilitation
Center’s manager. Norbert A. Bennett may be served with process personally at
3690 Southwestem Boulevard, Orchard Park. New York 14127.
XE.U.UE.

l(). 'l`he injuries made the basis of this lawsuit were products of the corporate and
financial policies designcd, forrnulated, and implemented by Defendants. Venue for this action
lies in Sheiby County, 'l`cnnessee.

DEF[NITIONS

ll. Whenever the term “Defendants” is utilized within this suit, such term
collectively refers to and includes Allenbrooke Nursing and Rehabilitation Center, LLC d/b/a
Allenbrooke Nursing and Rehabilitation Centcr; Aurora Cares, LLC; DTD HC, LLC; D&N,
LLC; Donald 'l`. Denz; and Norbert A. Bennett.

12. Whenever in this suit it is alleged that Defendants did any act or thing or failed to
do any act or thing, it is meant that the ofticers, agents, or employees of` the designated
corporations respectively performed, participated in, or failed to perform such acts or things
while in the course and scope of their employment and/or agency relationship with said
Defendants.

13. Defendants wcrc engaged in a joint venture and acted in concert in the operation,

management, and maintenance of Allenbrooke Nursing and Rehahilitation Center, Defendants

Case 2:18-cv-O2741-.]P|\/|-Cgc Document 1-1 Filed 10/24/18 Page 10 of 22 Page|D 15

entered into an agreement with the common purpose of operating, managing, and maintaining

Allenbrooke Nursing and Rehabilitation Center. Defendants each had an equal right to control

their venture as a whole, as well as to control the operation and management of the facility.
NATURE OF DEFENDANTS’ LIABI'LIT'Y

14. AL'I'ER EGO: Defendants, Allenbrooke Nursing and Rehabilitation Center.
LLC d/b!a Allenbrooke Nursing and Rehabilitation Center; Aurora Cares, LLC; DTD HC, LLC;
and D&N, LLC, are the alter egos of Defendants Norbert A. Bennett and Donald T. Denz.
Defendants were mere conduits through which Defendants Donald T. Denz and Norbert A.
Bennett did business The management and the operations of Defendants, Allenbrooke Nursing
and Rehabilitation Center. LLC d/b/a Allenbrooke Nursing and Rehabilitation Center_: Aurora
Cares, LLC; DTD HC. LLC; and D&N, LLC, were so assimilated with Defendants Donald 'l`.
Denz and Norbert A. Bennett, to the extent that the aforementioned subsidiaries were simply a
name through which the owner Defendants Donald 'I`. Denz and Norbert A. Bennett conducted
their business Defendants Donald 'l`. Denz and Norbert A. Bennett completely dominated and
controlled the business affairs of their subsidiaries insomuch as Defendants, Allenbrooke
Nursing and Rehabilitation Center, LLC d/b/a Allenbrooke Nursing and Rehabilitation Center;
Aurora Cares, LLC; DTD HC, LLC; and D&N, LLC, were organized and operated as mere tools
of Defendants Donald '1`. Denz and Norbert A. Bennett.

15. AGENCY: l~`urther, at all times material to this suit, Defendants, Allenbrooke
Nursing and Rehabilitation Center, LLC d/b/a Allenbrooke Nursing and Rehahilitation Center;
Aurora Cares, LLC; DTD HC, LLC; D&N, LLC; Donald 'l`. Denz; and Norbert A. Bennett acted
as agents of each other. As such, Defendants Donald 'I`. Denz and Norbert A. Bennett ratified or

authorized the acts or omissions of Defendants, Allenbrooke Nursing and Rehabilitation Center,

Case 2:18-cv-O2741-.]P|\/|-Cgc Document 1-1 Filed 10/24/18 Page 11 of 22 Page|D 16

LLC d/b/a Allenbrooke Nursing and Rehabil.itation Center; Aurora Cares, LLC; DTD HC, LLC ;
and D&N, LLC.

16. JOINT ENTERPRISE: To the extent that Defendants are found to be separate
corporate entities and would not be liable for the acts of each other under theories that allow
looking beyond the corporate liction, each Defendant remains liable for the acts of the others
because Defendants operated their business as a joint enterprise Defendants, Allenbrooke
Nursing and Rehabilitation Center, LLC; Aurora Cares, LLC; DTD HC, LLC; D&N, l..l.C;
Donald l`. Denz; and Norbert A. Bennett, engaged in a joint venture and acted in concert in the
operation, management, and maintenance of Allenbrooke Nursing and Rehabilitation Center.
These Defendants entered into an agreement with the common purpose of operating, managing,
and maintaining Allenbrooke Nursing and Rehabilitation Center. These Defendants had an equal
right to control their venture as a whole, as well as to control the operation and management of
the subject facility.

17. CIVIL CONSPIRACY: Defendants, Allenbrooke Nursing and Rehabilitation
Center, LLC d/b/a Allenbrooke Nursing and Rehabilitation Center; Aurora Cares, LLC; DTD
HC, LLC; D&N, LLC; Donald 'l`. Denz; and Norbert A. Bennett, individually, and through
Allenbrooke Nursing and Rehabilitation Center, LLC d/b/a Allenbrooke Nursing and
Rehabilitation Center, each conspired, had the mutual understanding and common design and
purpose. to own, manage. operate, and/or control Allenbrooke Nursing and Rehabilitation Center
in such a way that it was foreseeable that Donna Karen Foley, as a Allenbrooke Nursing and
Rehabilitation Center resident. would endure the injuries and harm outlined herein. Said
Defendants conspired in an effort to extract revenues from Allenbrooke Nursing and

Rehabilitation Center, thereby leaving it undercapitalized for their own profit and financial gain,

Case 2:18-cv-O2741-.]P|\/|-Cgc Document 1-1 Filed 10/24/18 Page 12 of 22 Page|D 17

with reckless disregard of the health, safety, and welfare of Donna Karen Foley and other
similarly situated residents By engaging in the acts and/or omissions, including, but not limited
to those. outlined in paragraphs 27, 34, 375-39 below, each Defendant was acting in concert with
one another and in fm'therance of the eonspiracy, all to the detriment of Plaintiff.
w

18. Upon information and belief, Donna Karen Foley has been a resident at
Allenbrooke Nursing and Rehabilitation Center, a skilled nursing facility located at
3933 Allenbrooke Cove, Memphis, Tennessee 381]8, from on or about May 5, 2017, until the
present. d

19. At all times pertinent hereto, Donna Karen Foley was unable to attend to her
affairs or care for herself through her residency at Allenbrooke Nursing and Rehabilitation
Center.

20. While in the care of Defendants, Donna Karen Foley suHered injuries and harm
which include, but are not limited to, the following:

(a) Falls, one resulting in fractured femur and one resulting in tibia and iibula
fractures; and

(b) Poor hygiene.

2]. As a result of these injuries, Donna Karen Foley required medical attention and
her overall health deteriorated, causing tmnecessary physical suffering severe pain, and mental
anguish.

2?.. The injuries described in this Complaint are a direct and proximate result of the

acts or omissions set forth herein. singularly or in combination

Case 2:18-cv-O2741-.]P|\/|-Cgc Document 1-1 Filed 10/24/18 Page 13 of 22 Page|D 18

CAUSES OF ACTION AGAINS'I` ALL DEFENDANTS, ALLENBROOKE NURSING
AND REHABILITATION CEN'I`I:`.Ra LLC D/B/A ALLENBROOKE NURSING AND
REHABILITATION CENTER,' AURORA CARESa LLC; DTD HCa LLC; D&N2 LLC;
DONALD DENZ: AND NORBERT BENNETT

NEGL}GENCE PURSUA[!T TO THE TENNESSEE HEALTH CARE LIABILITY AC'I`a
TENN. CODE ANN. 88 29-26~101. ET SEO.

23. Plaintiff brings a claim for violation of T.C.A. §§ 29-26-101, et seq., as amended
October l, 2011, against all Defendants. Plaintjff contends, however, that T.C.A. § 29-26-101 is
uneonstitutional, as amended, under the Constitutions of the State of Tennessee and the United
States and violates due process, the separation of powers doctrine, and the inherent authority of
the courts to protect the integrity of the proceedings and the rights of the litigants The assertion
of a cause of action under this statute should not be deemed a waiver of Plaintift`s right to
challenge the constitutionality of the statute.

24. Plaintiff re-alleges and incorporates all prior allegations in paragraphs l-23 as if
fully set forth herein.

25. Plaintiff has complied with the provisions of T.C.A. § 29-26-121(a) as evidenced
by the attached Affidavit of Service with Certifieate of Mailing (Exhibit A).

26. Defendants are “health care providers” within the meaning of T.C.A. § 29-"’6-101
and owed a duty Donna Karen Foley to provide her healthcare services in a safe and beneficial
manner.

27. Defendants breached their duties owed to Donna Karen Foley, thereby causing
Donna Karen Foley to be injured as set forth in this Complaint. Sueh breaches by Defendants
include, but are not limited to, the following:

(a) Failure to provide sufficient numbers of certified nursing assistants to
meet the custodial needs of Donna Karen Foley, including, but not limited

to, baths, showers, grooming, incontinent care, personal attention and care
to her skin. feet, and nails, oral hygiene, and hair cuts;

Case 2:18-cv-O2741-.]P|\/|-Cgc Document 1-1 Filed 10/24/18 Page 14 of 22 Page|D 19

(b) Failure to administer the facility in such a manner so as to provide the
facility with adequate resources to ensure sufficient non-medical (CNA)
staffing and supplies, such as diapers, linens, and towels, to care for all
residents, including Donna Karen Foley;

(c) Failure to provide sufficient number of non-licensed staff to follow Donna
Karen Foley`s care plans and to prevent Donna Karen Foley’s needs from
being ignored;

(d`) Failure to provide adequate supervision and oversight to non-licensed
personnel to ensure that Donna Karen Foley received adequate and proper
custodial care;

(e) Failu.re to provide adequate overall custodial (non-medical) care;

(t) Failure to provide adequate and appropriately trained non-licensed staff
and supervision to such personnel so as to ensure that Donna Karen Foley
received adequate and proper custodial care, adequate hydration, and
warm and palatable meals;

(g) Failure to adopt adequate guidelines, policies and procedures for
docurnenting, maintaining files, investigating and responding to any
complaint regarding the quantity of resident care, the quality of resident
care, or misconduct by Defendants’ employees, irrespective of whether
such complaint derived from a state or federal survey agency, resident of
said facility, an employee of said facility or any interested person (with
regard to non-medical eomplaints);

(h) Failure by the members of the governing body of the nursing home to
discharge their legal and lawful obligation by:

(l) ensuring that the rules and regulations designed to protect the
health and safety of the patients, such as Donna Karen l"oley, as
promulgated by the Tennessee Legislature and corresponding
regulations implemented expressly pursuant thereto by the
Tennessee Department of Health and its agents, including the
Division of Health Care Facilities, were consistently complied with
on an ongoing basis;

(2) ensuring that the resident care policies for the facility were
consistently in compliance on an ongoing basis; and

(3) responsiny ensuring that appropriate corrective measures were

implemented to correct problems concerning inadequate resident
care (non-medieal).

10

Case 2:18-cv-O2741-.]P|\/|-cgc Document 1-1 Filed 10/24/18 Page 15 of 22 Page|D 20

(i) Failure of non-licensed personnel to maintain records in accordance with
accepted standards and practices that are complete, accurately
documented, readily accessiblc, and systematically organized with respect
to Donna Karen Foley;

(j) Failure to provide basic and necessary non-medical care and supervision
during Donna Karen Foley’s residency;

(k) Failure to provide a safe, functional, sanitary, and comfortable
environment;

(D Failure to protect Donna Karen Foley from abuse and neglect during her
residency;

(m) Failure to treat Donna Karen Foley with kindness and respect;

(n) Failure of high managerial agents and corporate officers to adequately
hire, train, supervise, and retain the administrator and other staff so as to
assure that Donna Karen Foley received care in accordance with
Dcfendants’ policies and procedures;

(0) Making false, misleading, and deceptive representations as to the quality
of care, treatment and services provided by the facility to their residents,
including Donna Karen Foley;

(p) Failure to provide and ensure adequate nursing care plans, including
necessary revisions, based on the needs of Donna Karen Foley;

(q) Failure to develop and implement an adequate nursing care plan for Donna
Karen Foley that was followed by nursing personnel;

(r) Failure to take reasonable steps to prevent, climinate, and correct medical
deficiencies and problems in resident care;

(s) Failure to properly and timely notify Donna Karen Poley’s attending
physician and/or nurse practitioners of significant changes in her physical
condition;

(t) Failure to adequately and appropriately monitor Donna Karen Foley and
recognize significant changes in her health status; and

(u) Failure to provide treatment for persistent, unresolved problems related to

the care and physical condition of Donna Karen Foley resulting in her
unnecessary pain, agony, and suffering

ll

Case 2:18-cv-O2741-.]P|\/|-cgc Document 1-1 Filed 10/24/18 Page 16 of 22 Page|D 21

Donna Karen Foley was caused to suffer mental anguish, pain and suffering, and physical
injuries, which include, but are not limited to, falls, one resulting in fractured femur and one
resulting in tibia and fibula fractures; poor hygiene; severe pain; and injuries to her dignity.

28. Defendants’ conduct in breaching the duties it owed Donna Karen Foley was
negligent grossly nein gent, willt`ul, wanton, malicious, reckless, and/or intentional.

29. As a direct and proximate result of such negligent, grossly negligent, willful,
wanton, reckless, malicious, and/or intentional conduct, Donna Karen Foley was injured, for
which Plaintiff asserts a claim for judgment for all compensatory and punitive damages against
Defendants, including, but not limited to medical expenses, pain and suff`ering, mental anguish,
disability, and humiliation in an amount to be determined by the jury, plus costs and all other
relief to which Plaintiff is entitled by law.

IN THE ALTERNATIVE, ORDINARY NEGLIGENCE AS TO DEFENDANTS
DTD HC. LLC; D&N, LLC'l DONALD T. DENZ,' AND NORBERT A. BENNE'I'I` ONLY

30. 'I`o the extent that the Court may determine that any of the negligent conduct of
Defendants DTD HC, LLC; D&N, LLC; Donald T. Denz; and Norbert A. Bennett do not fall
under the Tennessee Health Care Liability Act, the Plaintiit` pleads that these Defendants’ actions
constitute ordinary negligence Sueh claims for ordinary negligence do not involve a dccision,
act, or omission based on medical science or specialized training or skill. The acts or omissions
complained of herein may be assessed by the trier of fact based on common, everyday
experiences

31. Plaintiff re-alleges and incorporates the allegations in paragraphs 1-30 as if fully
set forth herein.

32. These Defendants owed a duty to their residents, including Donna Karen Foley, to

provide adequate resources to the facility to ensure there were sufficient staff and supplies on

12

~ Case 2:18-cv-O2741-.]P|\/|-cgc Document 1-1 Filed 10/24/18 Page 17 of 22 Page|D 22

hand to meet the needs of their residents, including Donna Karen Foley, such that care,
treatment, and services could be provided within accepted standards of care of nursing homes.
33. These Defendants owed a duty to their residents, including Donna Karen Foley, to
hire, train, and supervise employees to deliver custodial care and services to residents in a safe
and beneficial manner.
34. These Defendants breached the duties owed to their residents, including Donna
Karen Foley, and were negligent in their failure to fulEll the above duties thereby affecting the
resident population as a whole, including impacting the care and treatment of Donna Karen
Foley, by and through their administrative decisions to understaff and undersupply the facility,
which were within the understanding of an ordinary lay person and did not require medical
training, assessment, or diagnosis, including but are not limited to, thc following:
(a) Failure to provide sufficient resources to retain an adequate number of
non-licensed staff to follow Donna Karen Poley’s care plans, to supervise
Donna Karen Foley, and to prevent Donna Karen Foley’s needs from
being ignored;

(b) Failure to provide adequate supervision and oversight to ensure that
Donna Karen Foley received adequate and proper custodial care;

(c) Failure to provide adequate and appropriately trained non-licensed staff
and supervision to such personnel so as to ensure that Donna Karen Foley
received adequate and proper care;

(d) Failure to adopt adequate guidelines and policies and procedures for their
facilities;

(e) Failure to designate, assign, and adequately monitor the actions of the
facility’s governing body of the nursing horne to ensure their non-
delegable duties were legally and lawfully fulfilled by:

(l) ensuring that the rules and regulations designed to protect the
health and safety of the residents, such as Donna Karen Foley, as
promulgated by the Tennessee Legislature and corresponding
regulations implemented expressly pursuant thereto by the
Tennessee Department of liealth and its agents, including the

13

Case 2:18-cv-O2741-.]P|\/|-Cgc Document 1-1 Filed 10/24/18 Page 18 of 22 Page|D 23

Division of Health Care Facilities, were consistently complied with
on an ongoing basis;

(2) ensuring that the resident care policies for the facility were
consistently in compliance on an ongoing basis;

(3) ensuring that the facility employed a responsible and sufficiently
qualified nursing home administrator; and

(4) responsibly ensuring that appropriate corrective measures were
implemented to correct problems concerning inadequate resident
care (non-medical).

(f) l-`ailure to allocate sufficient resources to ensure Donna Karen Foley and
other residents received adequate care and treatment;

(S) Failure of high managerial agents and corporate officers to adequately
hire, tra.in, supervise, and retain the administrator and other staff so as to
assure that Donna Karen Foley received care in accordance with
Defendants' policies and procedures; and

(h) Making false, misleading, and deceptive representations as to the quality
of care, treatment and services provided by the facility to their residents,
including Donna Karen Poley.

35. The injuries described in this Complaint are a direct and proximate result of the
acts or omissions set forth above, singularly or in combination

36. Donna Karen Foley’s injuries were the result of this Defendants’ administrative
decisions, including short-statiing the Nursing Home, which affected all residents of
Allenbrooke Nursing and Rehabilitation Center, including Donna Karen Foley. These
Defendants’ administrative decisions were made for the benefit of all residents at the facility and
without Donna Karen Foley’s specific care or treatment in mind.

37. 'l'hcse Defendants` administrative decisions led to inadequate conditions at the

facility, which caused the Tennessee Department of Health and Human Services to cite

Allenbrooke Nursing and Rehabilitation Center for numerous deficiencies These Defendants’

14

‘ Case 2:18-cv-O2741-.]P|\/|-Cgc Document1-1 Filed 10/24/18 Page 19 of 22 Page|D 24

decisions to provide the facility with insufficient resources resulted in the nursing home being
understaffed and undersupplied, which led to Donna Karen Foley’s injuries

38. At all times during Donna Karen Fo'ley’s residency at Allenbrooke Nursing and
Rchabilitation Center, she was a “resident” pursuant to T.C.A. §§ 68-11-901 cl seq., the
Tennessee Nursing l~lorne Residents Rights Act (TNHRRA), and the corresponding regulations
implemented expressly pursth thereto by the Tennessee Department of Health and its agent,
including the Division of Health Care Facilities, namely the Nursing Home Rules and
Regulations § 1200-8-6, e! seq. 'I`he particular violations by these Defendants include, but arc
not limited to, violations of T.C.A. § 68-1}-901 (15), (l6), (21), and (24). Aceording]y, Donna
Karen Foley is a member of the class that TNHRRA is intended to protect.

39. Donna Karen Foley was injured as described herein as a direct result of the acts or
omissions of these Defendants as set forth above, which constitute a violation of TNHRRA, as
well as 42 CFR 483.10, et seq., and the Nursing Home Regulations of the Tennessee Department
of Health, Rules of the Tennessee Department of Health Board for Licensing Healthcare
Facilities, Cbapter 1200-8-6, et seq., and are evidence of negligence Violations of the foregoing
federal and state regulations governing nursing homes also constitute negligence per se. The
injuries suffered by Donna Karen Foley were of the type that TNHRRA is designed to prevent

40. Wl-IEREFORE. Plaintiff seeks compensatory and punitive damages against these
Defendants in an amount to be determined by the jury, plus costs and any other relief to which
Plaintiff is entitled by law.

DAMAGES
4]. Plaintiff re-alleges and incorporates the allegations in paragraphs 1-40 as if fully

set forth herein.

15

Case 2:18-cv-O2741-.]P|\/|-Cgc Document 1-1 Filed 10/24/18 Page 20 of 22 Page|D 25

42. As a direct and proximate result of the acts and omissions of all Defendants as set
out above, Donna Karen Foley suffered injuries including, but not limited to, those described
herein. As a result, Donna Karen Foley incurred significant medical expenses and suffered
embarrassment and physical impairment and pain and suffering

43. Plaintiff seeks punitive and compensatory damages against Defendaan in an
amount to be determined by the jury, plus costs and all other relief to which Plaintiff is entitled
by law.

44. 'l`o the extent T.C.A. §§ 29-39-101, et seq., is asserted by Defendants or deemed
applicable to the present case or controversy, Plaintiff affirmatively avers that these statutory
provisions are unconstitutional

45. The Constitution of the State of Tennessee provides for:

(l) Right to Trial by Jury.
['I']he right of trial by jury shall remain inviolate
Tennessee Constitution, Art. 1, Sec. 6.

(2) Open Courts.
[A]ll courts shall be open; and every man, for an injury done him in his
lands, goods, person or reputation, shall have remedy by due course of
law, and right and justice administered without sale, denial, or delay.
Tennessee Constitution, Art. 1, Sec. 17.

(3) Separation of Powers.

The powers of the government shall be divided into three distinct
departments: legislative, executive and judicial.

Tennessee Constitution, Art. 2, Sec. l.
No person or persons belonging to one of these departments shall exercise

any of the powers properly belonging to either of the others, except in the
cases herein directed or permitted.

16

Case 2:18-cv-O2741-.]P|\/|-Cgc Document 1-1 Filed 10/24/18 Page 21 of 22 Page|D 26

Tennessee Constitution, Art. 2, Sec. 2.
46. The Constitution of the United States provides for:

(l) Right to Trial by Jury.
ln Suits at common law, where the value in controversy shall exceed
twenty dollars, the right of trial by jury shall be preserved` and no fact
tried by a jury shall be otherwise re-examined in any Court of thc United
States, than according to the rules of the common law.
United States Constitution, Amendment VII.

(2) Due Proecss and Equal Protection.
...No State shall make or enforce any law which shall abridge the
privileges or immunities of citizens of the United States; ...without due
process of law; nor deny to any person within its jurisdiction the equal
protection of the laws
United States Constitution, Amendment XIV.

47. Plaintif!` asserts that Tenn. Code Ann. §§ 29-39-101, et seq., violates the
Constitutions of the State of Tennessee and the United States by affecting the right to trial by
jury, open courts, separation of powers, equal protection, and due process.

REQUEST FOR 'I`RIAL BY JURY
48. Plaintiff demands a trial by a jury of twelve (12) on all issues herein set forlh.
PRAYER FOR RELlEF

Pursuant to Tennessee Rules of Civil Procedure, Plaintiff demands that all issues of fact
in this case be tried by a jury.

WHEREFOR.E, Plaintiff prays for judgment against Defendants, as follows:

l. For damages to be determined by the jury, in an amount exceeding the minimum

jurisdictional amount of the Court, and adequate to compensate Plaintiff for all the injuries and

damage sustained Plaintiff challenges the constitutionality of Tenn. Code Ann. §§ 29-39-101, ct

17

Case 2:18-cv-O2741-.]P|\/|-Cgc Document 1-1 Filed 10/24/18 Page 22 of 22 Page|D 27

seq., which purports to arbitrarily limit the amount of damages available to a plaintiff in

contravention of the Tennessee and United States Constitutions;

l~.)

Fot all general and special damages caused by the alleged conduct of Defendants;
3. For the costs of litigating this case;
4. For punitive damages sufficient to punish Defendants for their egregious conduct
and to deter Defendants and others from repeating such atrocities; and
5. For all other relief to which Plaintiff is entitled by Tennessee law.
Respectfully submitted,

JEHL LAW GROUP, PLLC

By: w

Cameron C. Jehl (BPR#18729)
Carey L. Acerra (BPR#23464)
Deena K. Arnold (BPR#24555)
Austin C. Gardner (BPR#35138)
5400 Poplar Avenue, Suite 250
Memphis, Tennessee 38119
Telephone Number: 901 -322-4232
Faesimile Number: 901-3 22-4231

Attorneys for Plaintiff

CERTlFlCATE OF SERVICE

l hereby certify that a copy of the foregoing has been served via US Mail upon the
following individual on this 'day of August, 2018, with sufficient postage thereon to
ensure delivery:

Herbert l~l. Slatery lll
’l`cnnessee Attorney General
425 Fifth Avenue North
Post Offtce Box 20207

Nashviue, TN 37202_0207 //]@

Attorn?yr for Plaintiff

18

